Citation Nr: 1135557	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  08-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1967 to January 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claim for service connection for a left ankle condition.  

The Board notes that the Veteran originally also began an appeal of the denial of his claim for service connection for bilateral hearing loss.  However in the January 2008 rating decision, the agency of original jurisdiction (AOJ) granted service connection for this claim.  He has not since appealed either the initial rating or effective date assigned for his bilateral hearing loss.  See Grantham v. Brown, 114 F.3d 1156. 1158-59 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).  Therefore, that claim is not before the Board at this time.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of a left ankle condition.

2.  The Veteran's currently diagnosed left ankle condition was not noted on the service entrance examination, nor is there clear and unmistakable evidence that it pre-existed his military service.

3.  There is no competent or credible evidence that relates the Veteran's current left ankle condition to his period of active service.



CONCLUSION OF LAW

The Veteran's left ankle condition was not incurred in or aggravated by his military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letters from the AOJ to the Veteran dated in November 2006 and May 2007.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about the information and evidence not of record that was necessary to substantiate his service connection claim, to include as aggravation of a pre-existing condition; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence that he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the November 2006, and May and July 2007 letters from the AOJ advised the Veteran of the elements of a disability rating and an effective date, which are assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the Veteran has received all required notice in this case, such that there is no error in the content of his VCAA notice.    

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the January 2007 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  Further, following the issuance of additional documents noting the requirements for service connection, the AOJ readjudicated the issue and provided a statement of the case (SOC) in January 2008.  

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured the Veteran's service treatment records (STRs), and private medical evidence as identified by the Veteran.  The Veteran has submitted personal statements, and private medical evidence.  The Veteran has not provided authorization for VA to obtain any additional private medical records beyond those currently of record, nor has he indicated that such records exist.  Therefore, the Board concludes that the duty to assist the Veteran in gathering information to advance his claim has been met.

In the July 2011 Informal Brief of Appellant in Appealed Case (Brief), the Veteran's representative indicated that the Veteran's claim may merit provision of a VA medical examination and opinion.  The Board notes that no medical examination has been conducted or medical opinion obtained with respect to the Veteran's service connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  However, the standards of McLendon are not met in this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a disability compensation (service connection) claim, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As elaborated in greater detail below, the Board has concluded that the record does not show a pre-existing left ankle condition upon entry into military service or aggravation thereof, nor has the Veteran provided credible evidence of an in-service left ankle injury.  Furthermore, as the Veteran has not provided credible evidence of a connection between any currently diagnosed left ankle disorder and his military service (either on a direct or aggravation basis), and the medical evidence of record weighs against any such conclusion.  As service and post-service medical records provide no basis to grant his claim, and in fact provide evidence against his claim, the Board finds no basis for a VA examination or medical opinion to be obtained.  Thus, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran developed a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too broad" the former proposition that competent medical evidence is always required when the determinative issue involves either medical etiology or a medical diagnosis.  492 F.3d at 1376-77.  Instead, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of in-service incurrence sufficient to establish service connection.  Barr, 21 Vet. App. at 310.  Although the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Analysis - Service Connection for a Left Ankle Condition

The Veteran has asserted that he currently experiences a left ankle disability due to his military service.  Specifically, in October 2006, the Veteran asserted that he experienced an injury to his left ankle in January 1968.  Then, in November 2006, he asserted that his disability began in April 1967, and received treatment from the service department until his January 1969 separation from active duty.  Then, in his March 2008 substantive appeal (VA Form 9), the Veteran indicated that he had experienced a motor vehicle accident in 1956 wherein he experienced severely broken legs causing an injury to his left ankle, but that during service he had aggravated the residuals of this injury by jumping out of a 2 and 1/2 ton truck.  He indicated that this re-injury caused him to experience pain for a week.  He indicated that this occurred about two months prior to his release from active duty (October or November 1968), that he visited a physician but was told to "stop gold-bricking," and that no x-rays were taken or diagnosis was provided.  

The first requirement for any service connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the Veteran submitted private treatment records, including an x-ray, dated in September 2002 which indicated that the Veteran had stepped in a hole and was experiencing some left ankle pain, which was diagnosed with a left ankle sprain.  Then, a November 2006 magnetic resonance imaging (MRI) study indicates that the Veteran showed evidence of a left ankle ligament laxity with a sprain.  Therefore, the Veteran clearly experiences a relevant left ankle disorder that may be considered for service connection.

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that in order to rebut the presumption of sound condition under 38 U.S.C. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003 (July 16, 2003).  The Federal Circuit has adopted the General Counsel's position.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions." Id. at (b)(1).  See also Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  When determining whether a defect, infirmity, or disorder is "noted" at entrance into service, supporting medical evidence is needed.  Crowe, 7 Vet. App. at 246.  Mere transcription of medical history does not transform information into competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).

The Court has held on multiple occasions that lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. at 470 (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition); see also Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional.).  However, in determining whether a condition pre-existed service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

When no preexisting condition is noted upon entry into service, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the veteran's claim is one of service connection by direct incurrence.  Wagner, 370 F.3d at 1096.  This essentially has the effect of converting an aggravation claim into one for service-connected disability where the government could not show a lack of aggravation of a preexisting condition by clear and unmistakable evidence.  In that regard, a service connection analysis by way of incurrence of an in-service injury or disease must follow if the government fails to rebut the presumption of soundness as discussed above.  Id.  This means that no deduction for the degree of disability at the time of entrance will be made if a rating is awarded.  

"[A]n increase in disability must consist of worsening of the enduring disability..."  Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); see also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Aggravation requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations or symptoms of the pre-service condition.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

The presumption of soundness attaches where a portion of the Veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997); Doran v. Brown, 6 Vet. App. 283, 286 (1994).

In this regard, in January 2008 along with his VA Form 9, the Veteran submitted for the first time evidence regarding a pre-service motor vehicle accident wherein his legs were severely broken in 1956, when he was nine years old.  He indicated that he had been advised not to submit this evidence by his representative at the beginning of his claim.  In his VA Form 9, the Veteran indicated that both his legs and his left ankle were broken, that he was in a cast for about six months, and pointed to the fact that he had indicated a history of swollen or painful joints, leg cramps, and foot trouble in his report of a medical history at the time of his October 1966 induction examination.  The Veteran also submitted x-rays from the time of those injuries that show fractures of bones in his lower legs.  Furthermore, the Veteran submitted newspaper clippings from this time period which corroborated his account of the accident and his injuries.  

Therefore, the Board must first determine whether or not the Veteran's left leg condition pre-existed the Veteran's service.  To do this, the Board must determine whether or not such a condition was noted prior to service.  The term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1); see also Paulson v. Brown, 7 Vet. App. at 470; Crowe v. Brown, 7 Vet. App. at 246.  The Board notes that the Veteran's October 1966 enlistment examination indicated that the Veteran's lower extremities were normal, but did note a scar on his right ankle, although the Veteran's medical history did record a history of swollen or painful joints, cramps, broken bones, and foot trouble.  As such, there is no diagnosis or indication in the examination report of any pre-existing left ankle disorder, such that this cannot be found to have been noted at the time of entry into active duty service.  

Furthermore, although there is clearly evidence that the Veteran experienced fractures of the lower extremities prior to his military service, the Board concludes that there is not clear and unmistakable evidence that his current left ankle condition pre-existed his military service.  In effect, the Veteran has asserted that the evidence of his admittedly serious pre-service lower extremity injuries as a child, with general leg and foot pain indicated in his self-reported history at the time of his entry to service, constitute a pre-service left ankle disorder.  However, as noted above, lay statements by a Veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  In this case, despite the evidence of the pre-service injuries with some lay evidence of subsequent pain and discomfort in his lower extremities, there is simply no competent medical diagnosis of any left ankle condition as a residual of his pre-service injury prior to his entry to military service.  Therefore, the Board concludes that the Veteran's statements that he entered service with a pre-existing left ankle condition are simply insufficient to prove by clear and unmistakable evidence that his left ankle condition pre-existed his service.  Therefore, the presumption of soundness is not overcome and the Veteran's claim will be considered as a claim for direct service connection.  Wagner, supra, at 1096.

Consequently, the determinative issue is whether these disorders are attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

In this regard, the Veteran has made a number of assertions regarding an in-service injury or incurring incident related to his current left ankle disorder.  In his original claim in October 2006, he asserted that he originally injured his left ankle in January 1968.  Then, in a November 2006 statement, he asserted that he injured his ankle in April 1967.  Then, in his January 2008 VA Form 9, the Veteran asserted that he injured his right ankle jumping from a 2 and 1/2 ton truck, and that he was on sick call for one week, although he did not receive any diagnosis or treatment at that time.  The Veteran also indicated a history of left ankle pain since that alleged re-injury.  

Regarding these statements, the Veteran is competent to indicate that he experienced events that he directly observed without providing further medical or expert analysis.  See Layno, at 469; see also 38 C.F.R. § 3.159(a)(2).  However, once evidence is determined to be competent, the Board must determine whether the evidence also is also credible.  The Veteran's credibility affects the weight to be given to his testimony, and it is the Board's responsibility to determine the appropriate weight.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; see also Layno, supra.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony."  Caluza v. Brown, 7 Vet. App. at 510-511.  The Board emphasizes that personal interest may affect the credibility, but not the competency, of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

The Board finds the Veteran's statements regarding the history of his left ankle injuries and conditions are not credible for several reasons.  First, the Veteran's statements have been inconsistent and contradictory.  In this regard, the Board notes that the Veteran's statements regarding his in-service injury have varied considerably over time, including assertions that his disorder had an onset at various times and the statement that he failed to provide relevant information at the time of his original claim in his January 2008 VA Form 9.  In this regard, the self-interested nature of the Veteran's statements when asserted to VA, in contrast with his statements to his treating physicians, is also a factor in reducing the credibility of his statements.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  As such, his description of his history is simply unreliable, and therefore does not constitute credible evidence of such an injury in service.

Furthermore, the Veteran's statement of a history of left ankle pain since the time of his service is also not credible.  First, the Board again notes the contradictory and self-interested nature of the Veteran's statement in this regard.  Further, the Veteran has not provided any description of the history beyond "pain" or treatment for this disability after service, such that this statement is not generally credible without some description of the nature of the history and symptoms over the over 35 years after his military service.  The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to assist the Veteran, not a duty to prove his claim while the Veteran remains passive); accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Finally, the Board notes that the Veteran's STRs do not support his claims, and in fact contradict his statements.  In this regard, the Veteran's STRs show treatment for a right ankle injury in July 1968 and that he was placed on "very light duty" due to pain in his lower legs, feet, and ankles in June 1970.  However, the two medical histories provided at his separation examinations in October 1968 and January 1969 noted that, although the Veteran experienced sequelae including pain in the right ankle and leg cramps, the Veteran did not mention any specific left ankle problems at that time.  The Veteran has not indicated why he would fail to report ongoing left ankle pain at the time of his separation from service.  Furthermore, his separation examinations of October 1968 and January 1969 both found his lower extremities to be normal.  As such, the contemporaneous medical evidence provides probative evidence against finding that the Veteran was experiencing any chronic left ankle disorder at the time of his discharge from active military service and does not show continuity of symptomatology of such a disorder from the time of the Veteran's service to the present.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  

Finally, the Board notes that the first credible evidence of treatment for his current left ankle condition dates from November 2006, over thirty-five years after his active service ended, and the first x-ray diagnosis of such a disorder dates from that time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  The Federal Circuit Court has held that an extensive lapse of time between the alleged events in service and the initial manifestation of the subsequently reported symptoms and/or treatment is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3d at 1333.  The Board notes that VA may not rely on the absence of medical records alone to refute the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding that the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  In this case, it is not merely the absence of evidence over the years after his military service, but the self-interested and contradictory nature of the Veteran's statements regarding his history of symptoms and the circumstances of his left ankle injury, which renders the Veteran's statements in this regard not credible.  

The Board does not doubt the sincerity of the Veteran's belief that his current left ankle condition is due to his military service.  However, the elements addressed above simply render the positive lay evidence not sufficiently credible or reliable to establish the injury alleged, a chronic disorder during service, or continuity of symptomatology of the Veteran's left ankle condition since his discharge from active military service until the first competent diagnosis of such a disorder.  Therefore, overall, the in-service and post-service medical and lay evidence of record does not provide credible evidence a left ankle condition during service or of continuity of symptomatology from service to the present, and in fact weighs against such a conclusion.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 496-97.  Furthermore, without credible evidence of arthritis affecting the left ankle within one year of his military service, the Veteran is also not entitled to application of the presumptive provisions regarding arthritis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Finally, the competent medical evidence of record weighs against any finding of a connection, or "nexus" between the Veteran's military service and his current left ankle condition.  Shedden, 381 F.3d at 1167.  In this regard, the private treatment records obtained by the AOJ from the Primary Care Association dated in November 2006 indicated that the Veteran stepped in a hole and he was subsequently diagnosed with a left ankle sprain.  Although the x-ray conducted at that time found a residual of an old injury, there was no evidence that his sprain was anything but an injury caused by his fall at that time.  Further, the November 2006 MRI showed residual left ankle ligament laxity with a sprain as a residual of the November 2006 injury.  These medical records were provided by a qualified medical examiners and were based on the testing and nature of the injuries found.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record).  As such, the probative medical evidence of record weighs against any finding of a connection between the Veteran's current left ankle condition and his military service, on either a direct or aggravation basis.  

In conclusion, the Board has reviewed all of the evidence contained within the record in the light most favorable to the Veteran.  As the preponderance of the evidence is against his claim, on both a direct basis and on the basis of aggravation of a pre-existing condition during service, the "benefit of the doubt" rule is not for application, and the claim for a left ankle condition must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a left ankle condition is denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


